BY THE COURT:
This is a rehearing upon a case in which there was a general claim on the estate of Calvin H. Lyon, deceased, by The Fred J. Myers Co. The question is whether or not this constituted a separate presentment. The Court in allowing the claim of the Myers Company, held:
1. Where an affidavit of a creditor for securing of a mechanic’s lien, has been presented to the administrator, which also1 contains all facts necessary to prove a general claim against the estate, no separate presentation would be necessary for the purpose of a general claim.
2. In presenting a general claim against an estate, a substantial compliance with the statute is all that is required.
3. Here the Court is asked to hold that the administrator was not bound to determine whether the claimant had a valid lien; but only to determine whether the steps were taken to perfect the claim.
4. This contention is not logical. Where a claim has been duly presented and the administrator has not objected thereto, there is no reason why the creditor should be barred of his general claim.
The Myers Co. is therefore entitled to participate in the distribution of funds.